DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawahito’s “A CMOS Time-of-Flight Range Image Sensor With Gates-on-Field-Oxide Structure”.

Regarding claim 1, Kawahito meets the claim limitations, as follows: 
A depth pixel of a time-of flight (ToF) sensor [fig. 2], the depth pixel comprising: 
a common photogate disposed in a center region of the depth pixel (i.e. photogate PG in the center of the pixel.) [section II.A-B; fig. 2]; 
a plurality of floating diffusion regions disposed in a peripheral region surrounding the center region (i.e. FD1,2 are floating diffusion regions surrounding the PG.) [section II.A-B; fig. 2]; 
a plurality of demodulation transfer gates disposed in the peripheral region and configured to transfer a photo charge collected by the common photogate to the plurality of floating diffusion regions (i.e. TX1,2 are used to collect signal charges from the PG and send to the FD1,2.) [section II.A-B; fig. 2], 
wherein the plurality of demodulation transfer gates is symmetric with respect to each of a horizontal line and a vertical line that pass through a center of the depth pixel and are substantially perpendicular to each other (i.e.TX1,2 are symmetric vertically and horizontally with respected to the center of the depth pixel.) [section II.A-B; fig. 2]; and 
a plurality of overflow gates disposed in the peripheral region and configured to drain the photo charge collected by the common photogate (i.e.TXD has a section on the top and bottom of PG to drain charge.) [section II.A-B; fig. 2], 
wherein the plurality of overflow gates is symmetric with respect to each of the horizontal line and the vertical line (i.e.TXD are symmetric vertically and horizontally with respected to the center of the depth pixel.) [section II.A-B; fig. 2].  

Regarding claim 2, Kawahito meets the claim limitations, as follows: 
The depth pixel of claim 1, wherein a photogate voltage applied to the common photogate has a direct current (DC) voltage level that causes collecting of the photo charge during an integration period, an overflow gate voltage applied to the plurality of overflow gates has a turn-off voltage level that causes draining of the photo charge to be blocked during the integration period, and a plurality of demodulation signals of different phases is applied to the plurality of demodulation transfer gates during the integration period (i.e. control pulses shown in fig. 6 of voltages for TX1,2. While 1V charge is collected and while -2V charge is drained) [section II.C; fig. 6].  

Regarding claim 3, Kawahito meets the claim limitations, as follows:
The depth pixel of claim 2, wherein the overflow gate voltage has a turn-on voltage level that causes the photo charge collected by the common photogate during a reset period in which the depth pixel is initiated and a readout period in which an amount of the photo charge collected by the common photogate is measured to be drained (i.e. control pulses shown in fig. 6 of voltages for TX1,2. While 1V charge is collected and while -2V charge is drained) [section II.C; fig. 6].  

Regarding claim 4, Kawahito meets the claim limitations, as follows:
The depth pixel of claim 2, wherein the DC voltage level of the photogate voltage during a reset period in which the depth pixel is initialized and a readout period in which an amount of the photo charge collected by the common photogate is measured is about equal to the DC voltage level during the integration period (i.e. levels of voltages are the same) [section II.E; fig. 11].  

Regarding claim 6, Kawahito meets the claim limitations, as follows:
The depth pixel of claim 1, wherein the common photogate comprises: a horizontal photogate disposed above an upper surface of a semiconductor substrate, wherein the horizontal photogate extends in a plane that is substantially parallel with the upper surface of the semiconductor substrate (i.e. fig. 3 shows the PG above an upper surface that extends parallel to the substrate) [fig. 3].  


Claim 17 is rejected using similar rationale as claim 1 and further below.
Kawahito meets the claim limitations, as follows:
a light source configured to illuminate an object with a transmission light (i.e. LED array) [fig. 1; section II.A]; 
a pixel array comprising one or more depth pixels configured to provide information on a distance to the object based on a reflection light that is the transmission light reflected by the object (i.e. ToF sensor array) [fig. 1; section II.A]; and 
a controller configured to control the light source and the pixel array (i.e. driving and output circuit) [fig. 1; section II.A]

Claim 19 is rejected using similar rationale as claim 1.

Regarding claim 20, Kawahito meets the claim limitations, as follows:
The depth pixel of claim 19, wherein 
the plurality of demodulation transfer gates is symmetric with respect to each of a horizontal line and a vertical line that pass through a center of the depth pixel and are substantially perpendicular to each other (i.e. fig. 3 shows the PG above an upper surface that extends parallel to the substrate) [fig. 3], and 
the plurality of overflow gates is symmetric with respect to each of the horizontal line and the vertical line (i.e. fig. 4 shows the PG above an upper surface that extends parallel to the substrate) [fig. 4].  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawahito in view of Chang US 20170074643.

Regarding claim 8, Kawahito disclose(s) the following claim limitations:
The depth pixel of claim 1, wherein the common photogate comprises: at least one vertical photogate extending in a vertical direction substantially perpendicular to an upper surface of a semiconductor substrate (i.e. fig. 4 shows the PG above an upper surface that extends parallel to the substrate) [fig. 4]
Kawahito do/does not explicitly disclose(s) the following claim limitations:
wherein the vertical photogate is disposed in a trench that is formed in an upper portion of the semiconductor substrate
However, in the same field of endeavor Chang discloses the deficient claim limitations, as follows:
wherein the vertical photogate is disposed in a trench that is formed in an upper portion of the semiconductor substrate (i.e. trenches 313a,b isolates the PG) [paragraph 47].  
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Kawahito with Chang to have the vertical photogate is disposed in a trench that is formed in an upper portion of the semiconductor substrate.
It would be advantageous because trenches can provide separation between components of the sensor. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Kawahito with Chang to obtain the invention as specified in claim 8.

Claim 9 is rejected using similar rationale as claim 6 and 8.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawahito in view of Lee US 20180197910.

Regarding claim 10, Kawahito do/does not explicitly disclose(s) the following claim limitations:

However, in the same field of endeavor Lee discloses the deficient claim limitations, as follows:
a plurality of charge storing structures respectively disposed in the peripheral region between the plurality of floating diffusion regions and the plurality of demodulation transfer gates and configured to temporarily store the photo charge collected by the common photogate before transferring the photo charge to the plurality of floating diffusion regions (i.e. charge is temporarily stored in the photodiode during the exposure period and transferred to the floating diffusion node) [paragraph 82,86].  
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Kawahito with Lee to have a plurality of charge storing structures respectively disposed in the peripheral region between the plurality of floating diffusion regions and the plurality of demodulation transfer gates and configured to temporarily store the photo charge collected by the common photogate before transferring the photo charge to the plurality of floating diffusion regions.
It would be advantageous because this is advantageous for integration since it reduces size of the sensor on the substrate. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Kawahito with Lee to obtain the invention as specified in claim 10.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawahito in view of Ohno US 20090152605.

Regarding claim 16, Kawahito do/does not explicitly disclose(s) the following claim limitations:
wherein at least two floating diffusion regions of the plurality of floating diffusion regions are electrically connected to each other.
However, in the same field of endeavor Ohno discloses the deficient claim limitations, as follows:
wherein at least two floating diffusion regions of the plurality of floating diffusion regions are electrically connected to each other (i..e. floating diffusion regions 5 connected electrically via the signal line 25) [paragraph 31].
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Kawahito with Ohno to have at least two floating diffusion regions of the plurality of floating diffusion regions are electrically connected to each other.
It would be advantageous because connecting the floating diffusion regions can reduce the size of the overall device. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Kawahito with Ohno to obtain the invention as specified in claim 16.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawahito in view of Ichikawa US 20130341750.

Regarding claim 18, Kawahito do/does not explicitly disclose(s) the following claim limitations:
wherein the depth pixel is one of four adjacent depth pixels, and the four adjacent depth pixels share one floating diffusion region
However, in the same field of endeavor Ichikawa discloses the deficient claim limitations, as follows:
wherein the depth pixel is one of four adjacent depth pixels, and the four adjacent depth pixels share one floating diffusion region (i.e. pixel array may share one FD region) [paragraph 25; fig. 1].
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Kawahito with Ichikawa to have the depth pixel is one of four adjacent depth pixels, and the four adjacent depth pixels share one floating diffusion region.
It would be advantageous because this reduces the number of floating diffusion regions needed. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Kawahito with Ichikawa to obtain the invention as specified in claim 18.


Allowable Subject Matter
Claims 5, 7, 11, 12, 13, 14, 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jared Walker/Primary Examiner, Art Unit 2426